Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 18, 2018

                                        No. 04-16-00780-CR

                                       Faustino VASQUEZ,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2015CR5917
                           Honorable Raymond Angelini, Judge Presiding


      ORDER ON APPELLANT’S MOTION FOR EN BANC RECONSIDERATION

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice,
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

           Appellant’s motion for en banc reconsideration is DENIED.


                                                       _________________________________
                                                       Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of January, 2018.



                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court